Citation Nr: 0513772	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  01-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a scar of the left 
foot, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a scar of the 
right foot, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty in the United States Army from 
September 1943 to November 1944.

This matter now comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued a 10 percent evaluation 
for painful scars of both feet.  In April 2003, the RO 
assigned separate 10 percent evaluation for scars of each 
foot.    

In June 2002, the veteran had a personal hearing before a 
Decision Review Officer at the Jackson RO.  A copy of the 
transcript from that hearing is in the claims folder.  
Additionally, the veteran requested a Travel Board Hearing; 
however, in a March 2005 correspondence, that request was 
withdrawn.     


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The scar of the veteran's left foot is tender on 
palpation and results in a moderate disability of the foot; 
however, there is no evidence of ulceration or instability of 
the scar and it does not exceed 144 square inches.

3.  The scar of the veteran's right foot is tender on 
palpation but does not result in any impairment of the foot, 
ulceration, instability or exceed 144 square inches.

  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for a painful and tender scar of the left foot have not been 
met.  38 U.S.C.A. § 1155; (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  

2.  The criteria for a separate 10 percent disability 
evaluation for impairment of the left foot have been met.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.71(a), 
Diagnostic Code 5284 (2004).

3.  The criteria for an evaluation greater than 10 percent 
for a painful and tender scar of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 (2002); 38 C.F.R. §§ 4.71(a) 
Diagnostic Code 5284; 4.118, Diagnostic Code 7804 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

By letters dated in August 2001 and April 2003, the RO 
advised the veteran of the essential elements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for 
increased rating for scars of the left and right feet, but 
that he must provide enough information so that VA could 
request any relevant records.  The veteran was also advised 
of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The October 2000 rating decision, October 2001 statement of 
the case (SOC), April 2003 and December 2003 supplemental 
statements of the case (SSOC) collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for increased evaluation.  The  October 2001 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the claim 
was adjudicated in October 2000.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2001 and 2003 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the veteran in December 2003.  

Medical records from the Biloxi VA Medical Center (VAMC) and 
a statement from J.E. Hubbard, M.D. have been associated with 
the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA afforded the veteran a medical 
examination in August 1999, July 2000, October 2002 and 
December 2002 for the purpose of determining the nature and 
severity of his scars.  Therefore, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Analysis

The veteran seeks an increase in his disability rating for a 
scar of the left foot and a scar of the right foot, both 
currently evaluated as 10 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (CAVC) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2004).

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 7-2003.  The Board is bound by that ruling.

Scars that are superficial, poorly nourished, with repeated 
ulceration warrant a 10 percent evaluation. 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2002). Scars that are 
superficial, and tender and painful on objective 
demonstration warrant a 10 percent evaluation. 38 C.F.R. § 
4.118, Diagnostic Code 7804 (2002). 

Diagnostic Code series 7800 was revised effective August 30, 
2002.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion with an area or areas of 
144 square inches (929 sq. cm.) or greater, warrant a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2004).

Superficial unstable scars warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Id. at Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (2). 

Superficial scars that are painful on examination warrant a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2004).

Under Diagnostic Code 5284, a 10 percent evaluation 
contemplates moderate foot disability.  A 20 percent 
evaluation contemplates moderately severe disability.  A 30 
percent evaluation is warranted if the level of disability is 
severe.  If actual loss of use of the foot is sustained, an 
evaluation of 40 percent is to be assigned.  38 C.F.R. § 
4.71(a), Diagnostic Code 5284 (2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
medical records from the Biloxi VAMC, dated from September 
1999 to March 2003, which note the veteran's service incurred 
foot problems and recent worsening thereof, specifically 
scarring and scaling on the plantar surface of the left foot; 
a statement from J.E. Hubbard, M.D. dated in December 2002 
which noted stiffness, that the veteran walked very slowly, 
took short steps and held on for balance.  

The veteran was afforded a VA examination in August 1999 in 
which he reported a painful scar on his left foot.  It was 
noted that the pain was worse at times, the veteran had a 
sore back and could barely walk.  The examiner stated that a 
2-inch well-healed, non-tender scar on the instep of the left 
foot prevented the veteran from wearing properly fitting 
shoes.

The July 2000 VA examination showed an amorphous scar 
measuring an inch in three different directions on the left 
foot.  There was some depression with hypertrophic tissue 
indicative of original tissue loss at the time of the initial 
injury.  The scar was tender in one area where there was a 
small break in the skin with a one cm scab; the rest of the 
area was non-tender.  The impression was scar tissue to the 
sole of the left foot with a small tender area secondary to 
outpatient surgery.  

In the October 2002 VA examination, the veteran's claims 
folder and medical history were reviewed.  It was observed 
that the veteran moved slowly around the room and had a 
slight limp on the left.  The left heel does not touch the 
floor during weight bearing.  Upon examination, it was noted 
that the right foot had a mildly tender transverse scar 
running across the plantar base of the third, fourth, and 
fifth toes; the scar was non-adherent with no other plantar 
tenderness or scarring appreciated.  Also, the veteran had 
full range of motion of the toes, had palpable posterior 
tibial pulse, thickening and rounding of the nails of the 
right foot, which was noted to be compatible with fungal 
infection.  The left foot examination revealed a 1.5 x 2 inch 
scar on the plantar aspect of the mid foot region.  There was 
tenderness of the heel pad region, palpable posterior tibial 
pulse and some discoloration of the great toe and curling of 
the fourth nail.  There was full range of motion in the toes 
of both feet. The examiner's impression was tender scarring 
of the plantar aspect of both feet, secondary to a history of 
traumatic ulcers, left more symptomatic than right.  Prior x-
ray indicated evidence of calcaneal spurring of the left 
foot.      

The veteran was afforded another VA examination in November 
2002 which revealed a scar located on the veteran's left foot 
in the plantar aspect in the mid foot area, just in front of 
the heel.  The scar was noted to be irregular, thickened, 
crisscrossed and measured 1.5 inches in length, firm, mildly 
tender and the tissue underneath the scar was significantly 
thickened and tough.  The scar was painful at times, 
especially on weight bearing, which resulted in mild 
limitation of walking.  The diagnosis was a well-healed scar 
in the mid part of the plantar area of the left foot, which 
appears to be mildly tender on pressure and weight bearing.  

Though the April 2003 rating decision assigned separate 
compensable evaluations for scarring of the feet analogous to 
injury to the feet, the Board finds that the disability is 
more closely analogous to painful and tender scarring under 
both the old and new criteria for rating scars.  See 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7804 (before and 
after August 30, 2002).  There is no indication that either 
of the veteran's scars exceed 144 square inches as required 
for a 10 percent evaluation under Diagnostic Code 7802; the 
longest the scars were reported to be was 2 inches.  Also, 
the Board notes that the veteran's current 10 percent 
disability evaluation is the maximum evaluation under the 
criteria for scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7802, 7803, 7804 (2004).   Furthermore, the Board finds that 
the veteran's scars do not qualify as a moderately severe 
disability as contemplated in 38 C.F.R. § 4.71(a), Diagnostic 
Code 5284 (2004), as the veteran was noted to have full range 
of motion in his toes and was able to walk slowly.  The Board 
finds the veteran currently receives the maximum disability 
evaluation for a tender scar for which there is no evidence 
of ulceration or instability.  Therefore, a higher evaluation 
is not warranted under the old or the new versions of the 
regulations.    

However, it is possible for a veteran to have separate and 
distinct manifestations from the same injury, which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (where a veteran 
with a service-connected facial injury sought an increased 
rating, the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

Based on the medical evidence presented, the Esteban 
principle and affording the veteran the benefit of doubt, the 
Board finds that the scar on the veteran's left foot results 
in functional loss equivalent to a moderate foot injury.  
Consequently, the veteran meets the criteria for an 
additional 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2004).  However, a moderately severe 
disability has not been demonstrated.  Also, there has been 
no evidence presented that the right foot has functional loss 
amounting to a moderate foot injury.  A compensable 
disability evaluation for the right foot is not warranted.  

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
scars of the feet.  There is no objective evidence that the  
veteran's scars on his feet, in and of itself, have caused 
marked interference with employment.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action.  See VAOPGCPREC 6-96.


ORDER

An increased rating for a painful and tender scar of the left 
foot is denied.  

A separate 10 percent evaluation for functional impairment of 
the left foot is awarded, subject to the criteria governing 
payment of monetary benefits.  

An increased rating for a painful and tender scar of the 
right foot is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


